Citation Nr: 1012926	
Decision Date: 04/06/10    Archive Date: 04/14/10

DOCKET NO.  08-04 750	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Medical and Regional Office 
Center in Fargo, North Dakota


THE ISSUE

Entitlement to a rating in excess of 70 percent for 
posttraumatic stress disorder (PTSD), to include 
consideration of entitlement to a rating in excess of 50 
percent prior to April 1, 2008.


REPRESENTATION

Appellant represented by:	Veterans of Foreign Wars of 
the United States


ATTORNEY FOR THE BOARD

Tiffany Sykes, Associate Counsel 




INTRODUCTION

The Veteran had active service from November 1968 to 
November 1971 and from August 1972 to June 1983.  

This matter comes to the Board of Veterans' Appeals (Board) 
on appeal from an August 2006 rating decision of the 
Department of Veterans Affairs (VA) Regional Office (RO) in 
Fargo, Minnesota, which denied the Veteran's claim for a 
disability rating in excess of 50 percent for his service-
connected PTSD.  Subsequently, in an October 2008 rating 
decision, the RO granted the Veteran a disability rating of 
70 percent, effective April 1, 2008.  Furthermore, the 
Veteran was granted a temporary evaluation of 100 percent 
for hospitalization over 21 days, effective May 8, 2008.  On 
July 1, 2008, the 70 percent disability rating was 
reinstated.  

The issue of entitlement to service connection for coronary 
artery disease has been raised by the record, but has not 
been adjudicated by the Agency of Original Jurisdiction 
(AOJ).  Therefore, the Board does not have jurisdiction over 
it, and it is referred to the AOJ for appropriate action.  

Regrettably, this appeal must be remanded to the RO via the 
Appeals Management Center (AMC), in Washington, DC for 
further development and consideration.  VA will notify the 
appellant if further action is required.


REMAND

A review of the record indicates that further development is 
necessary with respect to the Veteran's claim of entitlement 
to an increased rating for PTSD.  Although the Board regrets 
the additional delay, a remand is necessary to ensure that 
due process is followed and that there is a complete record 
upon which to decide the Veteran's claim so that he is 
afforded every possible consideration.  38 U.S.C.A. § 5103A; 
38 C.F.R. § 3.159.

First, the evidence of record reflects that the Veteran has 
consistently received treatment for his PTSD, at least since 
October 2003, when he was granted service connection for the 
disorder and assigned an effective date of January 22, 2002.  
Additionally, the Veteran was also hospitalized in order to 
receive treatment for his PTSD in May 2008 and the treatment 
records from that time indicate that he was to continue 
receiving treatment upon leaving the facility in June 2008.  
However, the most recent VA treatment records in the file 
are from October 2008.  Moreover, the October 2008 rating 
decision states that the Veteran is to receive a future 
compensation examination in July 2009, but there is no 
indication in the record that this examination was ever 
conducted or, if it was conducted, the results are not 
contained in the claims file.  Therefore, efforts must be 
made by the RO to obtain any more current VA treatment 
records pertaining to the Veteran's PTSD.

Secondly, the Veteran claims that his PTSD is so severe as 
to require a disability rating in excess of 70 percent.  
Specifically, the Veteran states that he has demons in his 
head, nightmares, suicidal ideations, family problems, 
isolation and additional symptoms.  As mentioned, the 
Veteran was also hospitalized from May through June 2008 for 
his PTSD in an effort to manage his symptoms along with 
consistent VA outpatient treatment care.  The most recent VA 
compensation examination was in July 2006, almost 4 years 
ago.  The most recent VA treatment records are from 2008.  
Consequently, in the event the July 2009 VA examination was 
never conducted, the Board finds that the Veteran should be 
afforded a new VA examination to determine the current 
nature and severity of his PTSD.

Finally, the Board finds that the Veteran has not received 
sufficient notice as required by the VCAA.  Specifically, 
the Veteran has not been afforded notice of the evidence and 
information necessary to establish a disability rating and 
effective date for his claim on appeal.  See Dingess/Hartman 
v. Nicholson, 19 Vet. App. 473 (2006).  Therefore, proper 
notice consistent with the VCAA should be provided to the 
Veteran on remand, including information on providing 
additional evidence to assist in verifying the in-service 
incidents discussed below.  





Accordingly, the case is REMANDED for the following action:

1.  The AMC/RO must notify the Veteran 
of the downstream disability rating and 
effective date elements of his claim in 
accordance with Dingess/Hartman, supra. 

2.  Obtain the Veteran's treatment records 
since October 2008 from the Bemidji VA 
Outpatient Clinic at Bemidji, Minnesota.  
The evidence of record indicates that the 
Veteran has been treated for his PTSD as 
recently as October 2008 (also presumably 
at that facility).  If these requested 
records are unavailable, or the search for 
them otherwise yields negative results and 
further attempts to obtain these records 
would be futile, this must be documented 
in the claims file and the Veteran 
notified in accordance with 
38 C.F.R. § 3.159(c)(2).

3.  After the development requested above 
has been completed to the extent possible, 
and in the event that the July 2009 VA 
examination was not conducted, the Veteran 
must be scheduled for a psychiatric 
examination to determine the current nature 
and severity of his PTSD.  And to 
facilitate making this determination, 
the claims file, including a copy of this 
REMAND must be made available to the 
designated examiner for review of the 
pertinent medical and other history.  

The Veteran is hereby advised that failure 
to report for his scheduled VA examination, 
without good cause, may have adverse 
consequences on his claim for a higher 
rating.  

The examiner should specifically describe 
the impact of the Veteran's PTSD on his 
occupational and social functioning.  
In making this determination, the 
examiner should take into consideration 
the report of the Veteran's VA treatment 
records, his records from treatment 
during his hospitalization, and the 
report of his July 2006 VA compensation 
examination.  

The examiner should provide a complete 
rationale for all opinions expressed and 
conclusions reached.  

4.  Upon receipt of the VA psychiatric 
examination report, the AMC/RO should 
conduct a review to verify that all 
requested actions have been completed.  
If information is deemed lacking, the 
AMC/RO should refer the report to the VA 
examiner for corrections or additions.  
See 38 C.F.R. § 4.2 (if the findings on 
an examination report do not contain 
sufficient detail, it is incumbent upon 
the rating board to return the report as 
inadequate for evaluation purposes).

5.  After completing the above actions, 
to include any other development as may 
be indicated by any response received as 
a consequence of the actions taken in 
the preceding paragraphs, the Veteran's 
increased rating claim should be 
readjudicated based on the entirety of 
the evidence.  If the claim remains 
denied, the Veteran and his 
representative should be issued a 
supplemental statement of the case.  An 
appropriate period of time should be 
allowed for response.

The appellant has the right to submit additional evidence 
and argument on the matter or matters the Board has 
remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate action must be handled in an expeditious manner.  
See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2009).




_________________________________________________
Michael J. Skaltsounis
Acting Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United 
States Court of Appeals for Veterans Claims.  This remand is 
in the nature of a preliminary order and does not constitute 
a decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2009).


